DETAILED ACTION
	This Office Action is in response to Applicant’s Amendment and Remarks filed on 23 March 2021 in which claims 3 were canceled, and claims 1 and 22 were amended to change the scope and breadth of the claims, and claims 25-28 were newly added.
	Claims 1, 5, 6, 16-19, 22 and 25-28 are pending in the current application. Claims 16, 17 and 19 remain withdrawn as being drawn to a non-elected species. Claims 1, 5, 6, 18, 22 and 25-28 are examined on the merits herein. 	

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Withdrawn Rejections
Applicant’s amendment, filed 23 March 2021, with respect to the rejection of claims 1, 3, 5, 6, 18 and 22 under 35 U.S.C. § 112, second paragraph, for indefiniteness, has been fully considered and is persuasive.
Claim 1 has been amended to delete the recitation “such that the myrcetin-3-O-rhamnoside contacts the wound during the angiogenesis phase at a concentration of from about 10 to about 100 micrograms myricetin-3-O-rhamnoside per milliliter of the composition”. Claim 22 has been amended to replace the structures with chemical compound names. The rejection is hereby withdrawn.

New & Modified Rejections
The following are new ground(s) or modified rejections necessitated by Applicant's amendment, filed on 23 March 2021, where the limitations in pending claims 1 and 22 as amended now have been 

Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 25 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
The recitation “the composition comprising a total extract of Parrotia persica” in instant claim 25 appears to fail to further limit the subject matter of the claim upon which it depends. The term “total extract” implies that it contains additional compounds not recited in instant claim 1, the claim upon which it depends. Thus, the claim appears to broaden the components of the composition used in claim 1. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 5, 6, 18 and 25-28 are rejected under 35 U.S.C. 103 as being unpatentable over Nguyen et al. (Journal of Ethnopharmacology, 2016, vol. 192, pp. 450-458, cited in previous Office Action) in view of Chen et al. (Planta Med., 2013, vol. 79, pp.616-621, cited in previous Office Action) as evidenced by Honnegowda et al. (Plastic and Aesthetic Research, 2015, vol. 2, pp.243-9, cited in previous Office Action).
Nguyen et al. teach the use of Syzygium guineense for the treatment of various conditions including wounds (abstract). Nguyen et al. teach the leaves of the plant contain myricetin-3-O-rhamnoside 2.5. Antioxidant tests). Nguyen et al. teach the use of the leaves of the plants for the treatment of wounds including old wounds, by contacting the wound with the plant material (Table 1). Nguyen et al. teach the use of the plants for the treatment of wounds was one of the most common utilities (Table 3), wherein the leaves were the most commonly used part of the plant (Table 2). Nguyen et al. teach myricetin-3-O-rhamnoside had the following IC50 values in the tested assays: IC50: DPPH 28 ± 3 µM, 15-LO 138 ± 11 µM, and XO > 167 µM). The DPPH activity found by Nguyen et al. is supported by other studies performed (p.457, left column). Nguyen et al. conclude “the leaves contain large amounts of polyphenolic compounds, and the flavonoids, gallotannins and ellagitannins 1-10…might contribute to a health beneficial effect, since antioxidative effects that could be involved in the treatment of some of the ailments for which the plant is used by healers are shown in the present study” (p.457, last paragraph). An IC50 value of 28 µM is equivalent to about 0.0013 % wt/vol and 138 µM is about 0.0063% wt./vol. Nguyen et al. also teach myricetin-3-O-glucoside (compound 3) as having the following IC50 values: DDPH 11 ± 2 µM, 15-LO 42 ± 4 µM and XO is 38 ± 4 µM (Table 4). Nguyen et al. teach myricetin-3-O-glucoside (compound 3) was nearly as active as quercetin, the positive control. 
Nguyen et al. do not expressly disclose further treating a wound with 3-O-caffeoylquinic acid (chlorogenic acid), (instant claims 3 and 22). Nguyen et al. do not expressly disclose treating an acute wound (instant claim 5).
Chen et al. teach topically applying an ointment comprising 1% w/w chlorogenic acid (also known as 3-O-caffeoylquinic acid) once a day for 15 days on excision wounds on rats (abstract). Chen et al. teach the chlorogenic acid ointment “had potent wound healing capacity”, improved cellular proliferation, increased tumor necrosis factor α-levels during the inflammatory phase of wound healing, upregulated transforming growth factor-β1 and elevated collagen IV synthesis (abstract). Chen et al. teach TGF-β1 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to topically apply a composition comprising myricetin-3-O-rhamnoside and chlorogenic acid to a wound, as well as in combination with myricetin-3-O-glucoside and/or quercetin.
The recitation “the composition comprising an extract of Parrotia persica, the extract comprising myricetin-3-O-rhamnoside of the Parrotia persica and 3-O-caffeoylquinic acid of the Parrotia persica” appears to be product-by-process language. While the claim recites myricetin-3-O-rhamnoside from a Parrotia persica extract, and a 3-O-caffeoylquinic acid from a Parrotia persica extract, patentability is based on the compounds themselves (myricetin-3-O-rhamnoside and 3-O-caffeoylquinic acid). 
The term “extract” can broadly and reasonably be interpreted to include extracting and/or isolating myricetin-3-O-rhamnoside from Parrotia persica, wherein the other components of the plant are removed. Here, the claims are interpreted to mean isolated myricetin-3-O-rhamnoside. The claims do not require the other components of the plant (including non-active compounds). See paragraph [0035] of the instant PGPub for support of this interpretation: “The particular extracts upon which the disclosed compounds are based are myricetin-3-o-rhamnoside and 3-O-caffeoylquinic acid as depicted in FIG. 1 and FIG. 2, respectively. These natural extracts have been isolated from P. persica (commonly known as Persian ironwood), which is a deciduous tree in the family Hamamelidaceae, and is closely related to the witch-hazel genus Hamamelis.”. 
Parrotia persica. The same rational applies to 3-O-caffeoylquinic acid. Thus, while the prior art do not teach myricetin-3-O-rhamnoside and 3-O-caffeoylquinic acid as part of an extract of Parrotia persica, the prior art meets the limitations of the instant claims and renders them obvious because the prior art teach the use of the same compounds claimed for treatment of a wound as claimed. 
See MPEP 2113, "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process."
According to MPEP 2144.06: “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).
Combining known therapies into a single therapy is a commonly applied method for identifying improved therapeutic outcomes with minimal adverse effect for the patient because each monotherapy is already known to be effective. Here, myricetin-3-O-rhamnoside and myricetin-3-O-glucoside and quercetin have been identified as an anti-oxidant compound administered for the treatment of wounds while chlorogenic acid ointment “had potent wound healing capacity”, improved cellular proliferation, increased tumor necrosis factor α-levels during the inflammatory phase of wound healing, upregulated transforming growth factor-β1, elevated collagen IV synthesis, promotes angiogenesis, facilitates the recruitment of inflammatory cells, aids in reepithelialization and increases collagen deposition in the proliferative phase. 

	With respect to the amount applied to the wound, one having ordinary skill in the art would have been motivated to contact a wound with about 28 to 138 µM (equivalent to 0.0013 to 0.0063% wt/vol) of myricetin-3-O-rhamnoside because these concentrations were identified by Nguyen et al. as having antioxidant properties. Similarly, the ordinary artisan would have been motivated to contact a wound with about similar amounts of myricetin-3-O-glucoside and/or quercetin since they too had IC50 values of a similar magnitude. The amount of the compounds suggested by the prior art lie within the ranges recited in the instant claims.
The ordinary artisan would have routinely optimized the amount used depending on the severity of the wound, and when it is combined with chlorogenic acid, another antioxidant. See MPEP 2144.05, “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical.”.
The ordinary artisan would have been motivated to contact an acute wound with the combination because chlorogenic acid is taught as a skin active agent for treating acute wounds, i.e. at various stages of healing.
It would have been obvious to treat a wound during the angiogenesis phase because this occurs immediately after injury, wherein a cascade of molecular and cellular events occur to naturally heal the wound. Furthermore, Chen et al. found the use of an antioxidant promoted angiogenesis to heal a wound. Thus, it would have been obvious to similarly contact a wound during the angiogenesis phase with myricetin-3-O-rhamnoside to heal a wound. The ordinary artisan would have also been motivated to contact an old wound (i.e. one or more additional wound phases) with myricetin-3-O-rhamnoside because 
The recitation “the wound exhibiting an angiogenesis phase comprising endothelial cell migration and capillary formation” is an inherent feature of angiogenesis as evidenced by Honnegowda et al. (and Applicant’s own Specification at p.11, paragraph [0042]). Honnegowda et al. disclose angiogenesis “is important for wound healing as it involves the growth of new capillaries to form granulation tissue” (p.243, first paragraph; see throughout for example p.243, 244, first paragraph, 245-246, bridging paragraph). Honnegowda et al. disclose “during angiogenesis capillary advancement in ECM occurs by endothelial cell proliferation and direction of growth is guided by chemotaxis from the target region” (p.244, first paragraph). On p.244, Honnegowda et al. disclose the angiogenesis cascade, wherein endothelial cells migrate into the wound bed (see step 5). 
The recitation “total extract of Parrotia persica” as recited in instant claim 25 is not defined in the instant Specification. There are no examples or discussion on the solvents necessary to obtain a “total extract of Parrotia persica”. Furthermore, there is no explanation for what compounds/components are present in the “total extract of Parrotia persica”. It is broadly and reasonably interpreted as being drawn towards a composition comprising both myricetin-3-O-rhamnoside and 3-O-caffeoylquinic acid. 
	Thus, the claimed invention as a whole is prima facie obvious over the combined teaching of the prior art. 

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Nguyen et al. and Chen et al. (as evidenced by Honnegowda et al.) as applied to claims 1, 5, 6, 18 and 25-28 above, and further in view of Tamri et al. (International Journal of Surgery, 2014, vol. 12, pp. 843-847, cited in PTO-892).
	Nguyen et al. and Chen et al. teach as discussed above.

	Tamri et al. teach the use of quince seed mucilage (QSM) formulated at concentrations of 5%, 10% and 20% creams to topically treat wounds in rabbits (abstract). Tamri et al. found the 10% and 20% QSM treated groups showed statistically significant differences in wound contraction. And Tamri et al. teach rabbits treated with the 20% QSM cream had the best results as measured by higher hydroxyproline content, higher tissue resistance and higher wound fluid levels of evaluated growth factors. Tamri et al. conclude that QSM in 10-20% concentrations have a good potential use for promoting wound healing. Tamri et al. teach quince seed contains phenolic compounds including: 1-caffeoylquinic acid, 4-O-caffeoylquinic acid, 5-O-caffeoylquinic acid and 3,5-dicaffeoylquinic acids (p.846, right column). Tamri et al. specifically recognize 5-O-caffeoylquinic acid as a potent antioxidant, which is a critical mechanism for wound healing (p.846-847, bridging column).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to topically apply a composition comprising myricetin-3-O-rhamnoside to a wound in combination with 1-caffeoylquinic acid, 4-O-caffeoylquinic acid, 5-O-caffeoylquinic acid and/or 3,5-dicaffeoylquinic acids. 
According to MPEP 2144.06: “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).
Combining known therapies into a single therapy is a commonly applied method for identifying improved therapeutic outcomes with minimal adverse effect for the patient because each monotherapy is already known to be effective. Here, myricetin-3-O-rhamnoside and the caffeoylquinic acid derivatives in quince seed mucilage have been identified as having antioxidant properties and compositions 
Thus, the skilled artisan would have been motivated to combine the drugs wherein they each produce a variety of effects for the treatment of wounds. 
Thus, the claimed invention as a whole is prima facie obvious over the combined teaching of the prior art. 

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Nguyen et al. and Chen et al. (as evidenced by Honnegowda et al.) as applied to claims 1, 5, 6, 18 and 25-28 above, and further in view of Diaz-Gonzalez et al. (Biocatalysis and Biotransformation, 2012, vol. 30, pp. 102-110, cited in PTO-892) and Nabavi et al. (Pharmacologyonline, 2008, vol. 2, pp. 560-567, cited in PTO-892).
Nguyen et al. and Chen et al. teach as discussed above.
Nguyen et al. and Chen et al. do not expressly disclose a total plant extract of Parrotia Persica (instant claim 25). 
Diaz-Gonzalez et al. teach the use of Hamamelis virginiana plant for the treatment of chronic wounds (abstract). Diaz-Gonzalez et al. found H. virginiana polyphenols acted as substrates in the myeloperoxidase (MPO) cycle, preventing the accumulation of reactive oxygen species (ROS) in the chronic wound site. The plant also exerted an irreversible inhibitory activity on collagenase activity (IC50 = 75 ± 10 µg/mL). 
Nabavi et al. teach the bark and leaves of Parrotia persica (a species of Hamamelidaceae) were extracted to give a crude extract (p.560, first paragraph and p.561, Plant material and preparation of freeze-dried extract). Nabavi et al. teach P. persica had an IC50 for DPPH radical-scavenging activity of 5.21 DPPH-radical scavenging activity). Nabavi et al. teach these were on the same order as ascorbic acid, quercetin and BHA. Nabavi et al. also found the extracts had reducing power, and could therefore serve as radical chain terminators (p.563, last paragraph). Nabavi et al. found the plant showed good Fe2+ chelating ability (p.564, last paragraph). Nabavi et al. found the plant could scavenge H2O2 (p.565, first paragraph). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to topically apply a composition comprising myricetin-3-O-rhamnoside and chlorogenic acid to a wound, as well as in combination with a Parrotia persica leaf extract.
According to MPEP 2144.06: “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).
Combining known therapies into a single therapy is a commonly applied method for identifying improved therapeutic outcomes with minimal adverse effect for the patient because each monotherapy is already known to be effective. Here, myricetin-3-O-rhamnoside and myricetin-3-O-glucoside and quercetin have been identified as an anti-oxidant compound administered for the treatment of wounds while chlorogenic acid ointment “had potent wound healing capacity”, improved cellular proliferation, increased tumor necrosis factor α-levels during the inflammatory phase of wound healing, upregulated transforming growth factor-β1, elevated collagen IV synthesis, promotes angiogenesis, facilitates the recruitment of inflammatory cells, aids in reepithelialization and increases collagen deposition in the proliferative phase. Diaz-Gonzalez et al. teach the use of Hamamelis virginiana plant, commonly known as witch hazel, for the treatment of chronic wounds, wherein the plant prevented the accumulation of ROS by acting on the MPO cycle, and inhibited collagenase activity. Similarly, Nabavi et al. found Parrotia persica, a species of Hamamelidaceae (witch hazel) also had antioxidant activity when tested in a variety of tests including DPPH and H2O2. The plant extract Parrotia persica had the same properties identified by Nguyen et al., Chen et al. and Nabavi et al. for treating wounds, and witch hazel itself has been taught for treating chronic wounds. Thus, the ordinary artisan would have been motivated to use a total extract of Parrotia persica also for the treatment of wounds with a reasonable expectation of success.
Thus, the skilled artisan would have been motivated to combine the drugs wherein they each produce a variety of effects for the treatment of wounds. 
Thus, the claimed invention as a whole is prima facie obvious over the combined teaching of the prior art. 

Response to Arguments
Applicant's arguments filed 23 March 2021 have been fully considered but they are not persuasive. 
Applicant contends Nguyen does not teach, disclose or suggest treating a wound with a composition comprising an extract of Parrotia persica, with the extract including both myricetin-3-O-rhamnoside and 3-O-caffeoylquinic acid of the Parrotia persica. Applicant also argues Chen uses chlorogenic acid obtained from Sigma-Aldrich, and not as a component of any natural extract.
The above arguments are not found persuasive. The patentability of the compounds does not depend on its method of production because the compounds of the prior art are the same compounds of the instant claims. The instant claims define “an extract of Parrotia persica” as an extract “comprising myricetin-3-O-rhamnoside…and 3-O-caffeoylquinic acid”. 
The instant claims, do not however, require the presence of any other additional ingredients that may be present in Parrotia persica. The term “extract” can broadly and reasonably be interpreted to include extracting and/or isolating myricetin-3-O-rhamnoside from Parrotia persica, wherein the other 
Accordingly, the patentability is based on the compound myricetin-3-O-rhamnoside, not on whether it was isolated or extracted from Parrotia persica. The same rational applies to 3-O-caffeoylquinic acid (i.e. chlorogenic acid). Thus, while the prior art do not teach myricetin-3-O-rhamnoside and 3-O-caffeoylquinic acid as part of an extract of Parrotia persica, the prior art meets the limitations of the instant claims and renders them obvious because the prior art teach the use of the same compounds claimed for treatment of a wound as claimed. 
The rejections are hereby maintained.

Conclusion
	In view of the rejections to the pending claims set forth above, no claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BAHAR CRAIGO/
Primary Examiner
Art Unit 1623